Citation Nr: 0513639	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-03 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.   
 
2.  Entitlement to an increase in a 10 percent rating for 
postoperative residuals of gynecomastia.   
 
3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1982 to November 
1988.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2004).  

This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from April 2003 and 
September 2003 RO rating decisions.  The April 2003 RO 
decision denied an increase in a 10 percent rating for the 
veteran's service-connected postoperative residuals of 
gynecomastia and denied a claim for a TDIU rating.  The 
September 2003 RO decision, in pertinent part, denied service 
connection for diabetes mellitus and for post-traumatic 
stress disorder (PTSD).  

A January 2005 RO decision granted service connection for 
PTSD.  Therefore, such issue is no longer before the Board.  
In January 2005, the veteran testified at a Board 
videoconference hearing.  

The present Board decision addresses the issue of entitlement 
to an increase in a 10 percent rating for postoperative 
residuals of gynecomastia.  Entitlement to service connection 
for diabetes mellitus and TDIU are the subject of the remand 
at the end of the decision.  


FINDING OF FACT

The veteran's service-connected postoperative residuals of 
gynecomastia are manifested by no more than scars which are 
superficial and do not cause limited motion and cover an area 
or areas of 144 square inches (929 sq. cm.) or greater, and 
there is no functional impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
postoperative residuals of gynecomastia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.116, Diagnostic 
Code 7628; § 4.118, Diagnostic Codes 7801 to 7805 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Benign neoplasms of the gynecological system or breast are 
rated according to impairment in function of the urinary or 
gynecological systems, or skin.  38 C.F.R. § 4.116, 
Diagnostic Code 7628.  

The RO has rated the veteran's service-connected 
postoperative residuals of gynecomastia as 10 percent 
disabling under 38 C.F.R. § 4.118. Diagnostic Codes 7801 to 
7805.  

Scars, other than head, face, or neck, that are deep or that 
cause limited motion warrant a 10 percent rating if the area 
or areas exceed 6 square inches (39 sq. cm).  A 20 percent 
rating requires an area or areas exceeding 12 square inches 
(77 sq. cm).  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  
Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion warrant a 10 percent 
rating for area or areas of 144 square inches (929 sq. cm.) 
or greater.  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 
10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent rating may be assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

The most recent April 2004 VA examination report noted that 
the veteran's claims folder had been reviewed.  The examiner 
reported that the veteran's scars were unchanged.  The 
examiner stated that there was a 15 cm to 16 cm linear scar 
located beneath the bulk of the left pectoral muscle and that 
on the right side there was a 14 to 15 cm scar.  The examiner 
indicated that smaller scars were noted adjacent to the 
veteran's nipples above the primary scars.  It was noted that 
the nipples were still intact and that the soft tissues were 
in good condition.  The examiner noted that there was some 
retraction of the veteran's skin beneath the nipples and that 
when he flexed his pectoral muscles, there was some 
retraction of the skin upward towards the pectorals that was 
more than the normal finding and secondary to the scar, but 
did not limit motion.  

It was reported that the veteran would not elevate his right 
humerus above the horizontal because of pain in the chest 
wall.  The examiner stated that he did not find any evidence 
of joint disease.  The examiner also reported that on the 
veteran's left side, he elevated his arm approximately 25 
degrees above horizontal, which was somewhat better than on 
the right.  It was noted that with elevation of his arm, the 
veteran did have some retraction of the skin beneath the 
pectoral muscles.  

The examiner stated that he was unable to explain the 
veteran's complaint of pain on the basis of his physical 
findings.  There was no muscle atrophy or sensory loss away 
from the scars.  The examiner indicated that he did not find 
that there was any restriction of motion due to the scars or 
fibrosis, but rather that the veteran refused or he was 
unable to perform the range of motion evaluation because of 
his complaint of pain.  The examiner commented that he was 
unable to explain the veteran's pain and that it seemed 
inconsistent with the physical findings.  

The diagnosis was postoperative status multiple operations 
for gynecomastia.  The Board has reviewed this report and 
finds it to be entitled to great probative weight. 

The Board has reviewed the post-service medical records in 
great detail.  Private and VA treatment records show that the 
veteran was treated for complaints as to his chest area on 
multiple occasions, providing the primary basis for the 10 
percent evaluation.  A November 2003 report from J. H. 
Dodson, M.D., noted that a review of the veteran's medical 
records indicated a continuing and progressive problem with 
chest pain and restricted movement in the upper extremities, 
apparently secondary to scarring and fibrosis over the 
anterior chest and axilla.  Dr. Dobson stated that on 
examination, there was tenderness and palpable scar tissue 
noted over the pectoralis muscles, bilaterally, in the 
anterior and mid axillary area.  It was reported that healed 
surgical scars were noted and that a distinct loss of muscle 
mass and subcutaneous edema was present.  Dr. Dobson stated 
that the range of motion of both upper extremities was 
restricted and painful.  Dr. Dobson reported the range of 
motion of the veteran's right and left shoulders and stated 
that tenderness at the acromioclavicular joint and 
interscapular area was noted with significant weakness of the 
shoulders, bilaterally.  Dr. Dobson indicated that the above 
findings were consistent with the veteran's history and 
represented a progression of his primary problem.  It was 
noted that the resultant chronic pain and weakness restricted 
the veteran from any activity requiring heavy lifting, 
pushing, pulling, work at or above the shoulder level, or 
climbing.  

Additionally, a January 2004 VA treatment entry noted that 
the veteran complained of chest pain where he had 
mastectomies and stated that he had pain everyday.  The 
examiner reported that the veteran's left shoulder abduction 
was limited and painful.  The assessment included scars, 
painfully restrictive.  An August 2003 entry noted that the 
veteran was seen for shoulder pain, but that he actually 
denied such pain on the date of the examination.  It was 
noted that X-rays indicated that the veteran did have some 
degenerative joint disease at both acromioclavicular joints, 
probably worse on the right than the left.  The examiner 
noted that the veteran also had a history of having had 
bilateral mastectomies in the past and that he suspected that 
such contributed to his lack of range of motion as much as 
anything else.  

The April 2003 VA examination noted that the veteran had 
curvilinear scars beneath the areola of both sides that were 
well healed and nontender.  The examiner reported that on the 
right side the scar was 13 cm in length and on the left side 
it was 15 cm in length and that such represented the primary 
scars for his surgery.  It was noted that both nipples were 
retracted and that the left was more retracted than the 
right.  The examiner stated that there was loss of 
subcutaneous fat beneath the inferior edge of the pectoral 
muscles in the breast area.  

Within this examination, the examiner indicated that range of 
motion of the shoulder was not impaired because of the 
adhesions, but that the veteran did not want to elevate his 
arms above horizontal because of "pain".  There was no 
nodularity or abnormality noted in the subcutaneous tissue 
and the skin was normal except for diffuse tenderness over 
the pectoral areas.  The impression was postoperative 
bilateral gynecomastia procedures as described.  The Board 
finds that this examination is also entitled to great 
probative weight. 

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

The Board observes that the November 2003 report from Dr. 
Dobson and the January 2004 and August 2003 VA treatment 
entries, noted above, indicated that there was some 
limitation of motion of the veteran's arms and/or shoulders 
as a result of his service-connected postoperative residuals 
of gynecomastia.  As noted above, the VA examiner at the most 
recent April 2004 VA examination specifically indicated that 
he did not find that there was any restriction of motion due 
to the scars or fibrosis.  The Board observes that the April 
2004 VA examination is the most recent.  Additionally, the VA 
examiner specifically indicated that he had reviewed the 
veteran's claims folder.  It is also unclear what medical 
records Dr. Dobson had reviewed at the time of his 
examination and there is no indication that any medical 
records were reviewed pursuant to the VA treatment entries.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (medical 
opinion premised on unsubstantiated account is of no 
probative value and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(Board is not bound to accept doctor's opinion based 
exclusively on claimant's recitations).

Under the circumstances, the Board finds that the April 2004 
VA examination is more probative in this matter.  See also 
Francisco, supra.  The Board further observes that the April 
2003 VA examination also reported that range of motion of the 
veteran's shoulder was not impaired because of the adhesions 
which provides further support for the results indicated 
pursuant to the April 2004 examination.  

The medical evidence supports the current 10 percent rating 
under Diagnostic Codes 7802, 7804.  The veteran's scars are 
superficial and there is at least some indication of pain.  
The April 2004 VA examination report specifically indicated 
that the veteran's soft tissues were in good condition.  
There is no specific evidence that the veteran's scars are 
deep.  

Even if the Board assumes that the veteran's scars are deep 
and that they cause limited motion, the medical evidence 
fails to indicate that such involve an area exceeding 12 scar 
inches (77 sq. cm) as required for a 20 percent rating under 
Diagnostic Code 7801.  The veteran's own statements do no 
support such a finding.  

The April 2004 VA examination report fails to indicate that 
there is functional impairment as would warrant consideration 
of Diagnostic Code 7805.  With regard to other indications 
within the record of function impairment caused by the scars, 
as noted above, the Board finds these reports and statements 
to be of very limited probative weight.  Simply stated, the 
medical evidence of record provides very probative negative 
evidence that outweighs the evidence that supports the 
veteran's claim.  The Board finds the most probative medical 
evidence supports a finding that the scars do not limit 
function to a degree that would provide a basis to increase 
the disability evaluation. 

Addressing the merits of the claim above, the Board has 
considered all potential applicable diagnostic codes.  No 
diagnostic code, however, provides a basis for an increased 
rating.  The Board has also considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
would cause a "marked" interference with employment or 
requires frequent hospitalizations or otherwise produce 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  

As the preponderance of the evidence is against the claim for 
an increase in a 10 percent rating for postoperative 
residuals of gynecomastia, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
indicates, generally, that four elements are required for 
proper VCAA notice: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In an October 2003 
letter, a December 2003 statement of the case, a May 2004 
supplemental statement of the case, a January 2005 
supplemental statement of the case, and at the January 2005 
Board hearing, the veteran was effectively furnished notice 
of the types of evidence necessary to substantiate his claim 
as well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to an 
increased rating for postoperative residuals of gynecomastia.  
The discussions in the rating decisions, the statement of the 
case, the supplemental statements of the case, and the Board 
hearing held in January 2005, have informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  The 
Board remanded this case to assist the veteran, and a VA 
examination was preformed.  Therefore, further delay in the 
adjudication of this case is not warranted.  


ORDER

An increased rating for postoperative residuals of 
gynecomastia is denied.  


REMAND

The other issues on appeal are entitlement to service 
connection for diabetes mellitus and entitlement to a TDIU 
rating.  The Board finds that there is a further VA duty to 
assist the veteran in developing evidence pertinent to these 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  

The veteran's service medical records do not show a diagnosis 
of diabetes mellitus.  Such records do, however, indicate 
that several laboratory reports noted that the veteran had 
elevated blood glucose levels.  For example, a January 1987 
report related a glucose level of 177 mg/dl, an April 1987 
report noted a glucose level of 200 mg/dl, and an October 
1988 report indicated a glucose level of 196 mg/dl.  

A January 1989 VA general medical examination report, within 
a year of the veteran's separation from service, indicated 
that he had no history of diabetes or thyroid disease.  The 
glucose level at that time was negative.  The diagnoses 
referred to other disorders.  Subsequent treatment entries 
show that the veteran was treated for diabetes.  An August 
2002 VA treatment entry noted that the veteran had diabetes 
mellitus, type II, diagnosed in June 1991.  December 2002 and 
January 2004 entries also related similar information.  

The Board observes that the veteran has not been afforded a 
VA examination with an etiological opinion as to his claim 
for service connection for diabetes mellitus.  

Additionally, the Board notes that at the January 2005 Board 
hearing, the veteran testified that he was receiving 
disability benefits from the Social Security Administration 
(SSA).  An October 2003 award letter from the SSA is also of 
record which indicated that the veteran was receiving such 
benefits due to disorders including diabetes.  As the SSA 
records may be relevant to the veteran's claims, they should 
be obtained.  In this regard, the Board must note that there 
is no indication at all that the scars were ever noted within 
the SSA determination. 

The Board further observes that the veteran was last afforded 
a VA psychiatric examination in December 2004.  The diagnosis 
was PTSD, chronic.  A Global Assessment of Functioning (GAF) 
score of 45 was assigned.  The Board notes that pursuant to 
the Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV); a GAF score of 41 to 50 is meant to 
reflect an examiner's assessment of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  However, the VA examiner specifically 
commented that he did not find sufficient evidence that the 
veteran's PTSD symptoms precluded employment.  

The veteran is also service-connected for PTSD with a 50 
percent rating.  The rating assigned for the veteran's 
service-connected PTSD clearly affects his claim for a TDIU 
rating.  The Board finds that in light of recent statements 
the veteran has submitted to the Board in March 2005, that an 
examination is warranted.            

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claims includes obtaining 
any pertinent treatment records, including SSA records, and 
providing him with VA examinations.  Id. 

Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
him since his release from active duty 
for diabetes, that the VA does not have.  
The RO should then obtain copies of the 
related medical records which are not 
already in the claims folder.  

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding disability benefits, as well as 
copies of all related SSA decisions.  

3.  The RO should have the veteran undergo 
a VA examination to determine the nature 
and etiology of his claimed diabetes 
mellitus.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  
Based on a review of historical records 
and medical principles, the examiner 
should provide a medical opinion with 
adequate rationale, as to the approximate 
date of onset and etiology of the 
veteran's diabetes mellitus, including any 
relationship with his period of service 
from June 1982 to November 1988.

4.  The RO should then have the veteran 
undergo a VA psychiatric examination to 
determine the severity of his service-
connected PTSD.  The claims folder should 
be provided to and reviewed by the 
examiner.  All signs and symptoms 
necessary for rating the veteran's 
service-connected PTSD should be reported 
in detail.  A GAF score, as to his 
service-connected PTSD, should be assigned 
and explained.  

5.  The RO should then review the claims 
for service connection for diabetes 
mellitus and for a TDIU rating.  If the 
claims are denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


